Citation Nr: 1636494	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chloracne, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart disability, claimed as slow pulse rate.

3.  Entitlement to service connection for anemia, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from December 1951 to December 1973, to include service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and a June 2013 rating decision from the RO in Jackson, Mississippi.

In a June 2011 rating decision, the RO, in relevant part, denied service connection for chloracne.  

An additional rating decision was issued in June 2011, which denied service connection for ishemic heart disease.  As an initial matter, the Board notes that the RO denied service connection for a heart condition in a February 2002 rating decision.  As such, new and material evidence is required to open the claim.  However, in a December 2010 correspondence, the RO advised the Veteran that his claim was being reviewed pursuant to Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989) as ischemic heart disease was added to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309(e) (2015).  Therefore, new and material evidence is not required, and the claim must be reviewed on a de novo basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  

Subsequent to the June 2011 rating decision, jurisdiction was transferred to the RO Jackson, Mississippi.  In the June 2013 rating decision, the RO, in pertinent part, denied service connection for anemia.  

The Board notes that in the June 2013 rating decision, the RO also denied service connection for slow pulse rate.  In a November 2014 statement of the case, it was noted that the claim was received on June 27, 2011.  However, the claim has not been associated with the claims file.  Thereafter, in a supplemental statement of the case dated in December 2015, it was noted that the claim of slow pulse rate was claimed as a heart condition.  As the claim of service connection for slow pulse rated, claimed as a heart disability, was received within one year of the denial of service connection for ischemic heart disease, the Board finds that the notice of disagreement on the heart claim encompasses a claim of service connection for ischemic heart disease.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of whether new and material evidence has been received to reopen the claim of service connection for hypertension was received in June 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).

The issue of service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  There is no objective showing or diagnosis of chloracne at any time during the rating period on appeal.

2.  The weight of the evidence of is against a finding that the Veteran's anemia had its onset during military service or is otherwise related to such service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The VA's duty to notify was satisfied through a letter dated in December 2011, which noticed the Veteran of the elements for service connection.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with the claims file.  Post-service medical treatment records have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided a VA skin examination in May 2013.  The examination is adequate for the purposes of the claim adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board acknowledges that an etiological opinion was not provided.  However, as there is no diagnosis of chloracne, such opinion is not required.

The Board notes that a VA examination was not provided in conjunction with the Veteran's claim of service connection for anemia, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159 (c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record suggesting the Veteran's anemia is related to military service.  As such, there is no duty to afford an examination for the claim of service connection for anemia.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain disorders associated with herbicide agent exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chloracne

The Veteran contends that service connection for chloracne is warranted.  He asserts that the condition is due to Agent Orange exposure during military service.  

Service treatment records (STRs) are negative for treatment for or a diagnosis of chloracne.  A May 1954 record demonstrates treatment for a rash on the left hand.  In subsequent records dated in May 1995, diagnoses of mycotic infection and dermatitis of the left hand and the right leg were provided.  In the Veteran's March 1973 retirement examination and accompanying report of medical history, it was noted that he had treated for dermatitis of the left hand in 1954, etiology unknown, with no recurrence.  Notwithstanding, a skin condition was not found on clinical evaluation.   

The Board observes that service connection for psoriasis and statis dermatitis was granted in a May 1998 rating decision.

Post-service VA treatment records show treatment for and a diagnosis of dermatitis and psoriasis.  However, the evidence does not demonstrate treatment for, or a diagnosis of, chloracne.

The Veteran underwent a VA skin examination in May 2013, at which time a diagnosis of psoriasis was provided.  There was no diagnosis of chloracne. 

Based on the evidence as detailed above, the Board finds that service connection for chloracne is not warranted.  In this regard, while the evidence demonstrates that the Veteran had service in Vietnam, the record does not show a diagnosis of chloracne at any time during the appeal period.  As noted herein, the Veteran is currently service connected for psoriasis and statis dermatitis.  There is no indication that the Veteran has been diagnosed with an additional, separately manifested skin disability.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for chloracne have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for chloracne must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).





Anemia

The Veteran contends that service connection for anemia is warranted.  He asserts that the condition is due to Agent Orange exposure during military service.  

Service treatment records are negative for treatment for or a diagnosis of anemia.  Notably, in the March 1973 retirement examination and accompanying report of medical history, anemia was not diagnosed or reported.

Post service medical evidence demonstrates treatment for and a diagnosis of pernicious anemia.  

The Veteran provided an article regarding anemia, however, it does not suggest that the appellant's condition is related to herbicide exposure during military service. 

After a review of the evidence, the Board finds that service connection for anemia is not warranted.

At the outset, the Board notes that presumptive service connection for anemia due to herbicide exposure is not warranted.  Despite any assertion that the diagnosed condition is associated with exposure to Agent Orange, such is not included in the list of diseases associated with herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection for anemia is not warranted on a presumptive basis due to exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309.

Additionally, although primary anemia is listed under 38 C.F.R. § 3.309(a) as a chronic disease, there is no showing of anemia manifest to a degree of 10 percent or more within the first post-service year.  Indeed, it was not demonstrated at all until years later.  Therefore, service connection for anemia, on a presumptive basis as a "chronic disease," is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

Notwithstanding the foregoing, the Board will consider the claim on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regard, the Veteran's service treatment records do not indicate a diagnosis of anemia.  Post-service medical records demonstrate a diagnosis of pernicious anemia.  However, there is no medical indication that the condition is the result of active military service.  Indeed, the record is negative for competent medical evidence of a link between the Veteran's current pernicious anemia and any incident of active duty service, to include exposure to Agent Orange.

Again, the Veteran asserts that his anemia is due to exposure to Agent Orange during military service.  As a lay person, he is competent to report on that which he has personal knowledge, i.e. dizziness and fatigue.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the question of whether the herbicide exposure caused anemia is a complex medical matter as to an internal process that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Thus, the Board finds that the Veteran's own opinion of etiology lacks probative value.  Moreover, his bare assertion alone is not sufficient to trigger the duty to obtain a medical opinion.  Indeed, he has submitted no treatise or medical evidence tending to suggest that a relationship might exist between anemia and herbicide exposure, or any other incident of his service.

In sum, there is no medical evidence tending to suggest that the appellant's anemia is related to service.  The Veteran's contentions, while considered, are not deemed competent.  As such, service connection is not warranted. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for anemia, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for chloracne is denied.  

Entitlement to service connection for anemia is denied. 



REMAND

The Veteran asserts that service connection is warranted for a heart disability, to include as secondary to herbicide exposure.  

The Veteran was provided a VA Ischemic Heart Disease disability questionnaire in March 2011.  At that time the examiner noted diagnoses of bradycardia, palpitations, and hypertension.  However, he did not provide an opinion as to whether the diagnosed conditions were related to military service.  Additionally, subsequent VA medical records reveal a diagnosis of atrial fibrillation.  As an etiological opinion has not been provided for the diagnosed conditions, a VA examination must be provided on remand and an opinion must be obtained.  Moreover, it should be determined whether any existing heart disability could be classified as ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine that nature and etiology of any diagnosed heart disability.  The claims file, including this remand, must be reviewed by the examiner and such review found on examination.  

The examiner is to identify all heart disabilities found on examination.  Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disability had its onset during military service or is otherwise related to such service, to include due to herbicide exposure. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the Veteran's lay statements regarding shortness of breath and slow pulse rate.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


